EXHIBIT 10.1

RESMED INC.

DEFERRED COMPENSATION PLAN

EFFECTIVE DATE

JULY 1, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   Establishment and Purpose    1

ARTICLE II

   Definitions    1

ARTICLE III

   Eligibility and Participation    8

ARTICLE IV

   Deferrals    10

ARTICLE V

   Employer Contributions    13

ARTICLE VI

   Benefits    14

ARTICLE VII

   Modifications to Payment Schedules    19

ARTICLE VIII

   Valuation of Account Balances; Investments    20

ARTICLE IX

   Administration    21

ARTICLE X

   Amendment and Termination    23

ARTICLE XI

   Informal Funding    25

ARTICLE XII

   Claims    25

ARTICLE XIII

   General Provisions    29

 

i



--------------------------------------------------------------------------------

ARTICLE I

Establishment and Purpose

ResMed Inc., a Delaware corporation (the “Company”), hereby establishes the
ResMed Inc. Deferred Compensation Plan (the “Plan”). The Plan provides for
deferrals of compensation for Participants commencing effective July 1, 2010
(the “Effective Date”).

The purpose of the Plan is to attract and retain key employees by providing
Participants with an opportunity to defer receipt of a portion of their Salary,
Bonus, Commissions and other specified compensation. The Plan is not intended to
meet the qualification requirements of Code Section 401(a), but is intended to
meet the requirements of Code Section 409A, and shall be operated and
interpreted consistent with that intent.

The Plan constitutes an unsecured promise by each Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for federal tax purposes, and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer, and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors, until such
amounts are distributed to the Participants.

ARTICLE II

Definitions

 

2.1 Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant, and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

2.2 Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.

 

2.3 Adopting Employer. Adopting Employer means an Affiliate of the Company who,
with the consent of the Company, has adopted the Plan for the benefit of its
eligible employees.



--------------------------------------------------------------------------------

2.4 Affiliate. Affiliate of an Employer means any corporation, trade or business
that, together with such Employer, is treated as a single employer under Code
Section 414(b) or (c).

 

2.5 Bonus. Bonus means any cash compensation, in addition to Salary, for
services performed by a Participant for a Service Recipient during the
applicable Plan Year (or applicable Plan Years), whether or not paid in such
Participant’s Plan Year or included on the federal income tax form W-2 for such
Plan Year (or Plan Years), payable to a Participant under any Employer’s annual,
semi-annual, or quarterly bonus plans, excluding any cash that may be payable
with respect to any long-term incentive plans, stock options, stock appreciation
rights, and/or restricted stock. Bonus shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or nonqualified plans of any Employer.

 

2.6 Beneficiary. Beneficiary means a natural person, estate, or trust designated
by a Participant to receive payments to which a Beneficiary is entitled upon the
death of a Participant in accordance with the provisions of the Plan.

 

2.7 Board of Directors. Board of Directors means the board of directors of the
Company.

 

2.8 Business Day. Business Day means each day on which the New York Stock
Exchange is open for business.

 

2.9 Change in Control. Change in Control means the occurrence of a “change in
the ownership,” a “change in the effective control” or a “change in the
ownership of a substantial portion of the assets” of a corporation, as
determined in accordance with this Section. In order for an event described
below to constitute a Change in Control with respect to a Participant, except as
otherwise provided in part (b)(ii) of this Section, the applicable event must
relate to the corporation for which the Participant is providing services, the
corporation that is liable for payment of the Participant’s Account Balance (or
all corporations liable for payment if more than one), as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(2), or such other corporation
as is determined in accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(3).

In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:

 

  (a)

A “change in the ownership” of the applicable corporation shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of part (b) of this Section, and such person
or group acquires additional

 

2



--------------------------------------------------------------------------------

  stock of such corporation, the acquisition of additional stock by such person
or group shall not be considered to cause a “change in the ownership” of such
corporation.

 

  (b) A “change in the effective control” of the applicable corporation shall
occur on either of the following dates:

 

  (i) The date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
such corporation possessing 30% or more of the total voting power of the stock
of such corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more
of the total voting power of the stock of a corporation, and such person or
group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or

 

  (ii) The date on which a majority of the members of the applicable
corporation’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such corporation’s board of directors before the date of the
appointment or election, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). In determining whether the event described in the preceding
sentence has occurred, the applicable corporation to which the event must relate
shall only include a corporation identified in accordance with Treas. Reg.
§1.409A-3(i)(5)(ii) for which no other corporation is a majority shareholder.

 

  (c) A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii). A transfer of
assets shall not be treated as a “change in the ownership of a substantial
portion of the assets” when such transfer is made to an entity that is
controlled by the shareholders of the transferor corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).

 

  (d) The determination of whether an event constitutes a Change in Control
shall be made in compliance with Treas. Reg. §1.409A-3(i)(5).

 

2.10

Change in Control Benefit. Change in Control Benefit means the benefit payable
pursuant to the Payment Schedule elected by a Participant in the event a
Participant

 

3



--------------------------------------------------------------------------------

  experiences a Separation from Service within 2 years following a Change in
Control, as provided in Section 6.1 of the Plan.

 

2.11 Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.

 

2.12 Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.13 Code Section 409A. Code Section 409A means Section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

 

2.14 Commissions. Commissions means any compensation (including quarterly sales
incentives) in addition to Salary and Bonus, for services performed during any
applicable Plan Year, whether or not paid in such Plan Year or included on the
Federal Income Tax Form W-2 for such calendar year, payable to a Participant as
an Employee under any Employer’s commission agreement or quarterly sales
incentive agreement.

 

2.15 Committee. Committee means the committee appointed by the Board of
Directors or the Compensation Committee to administer the Plan. If no
designation is made, the Chief Executive Officer of the Company, or his or her
delegate, shall have and exercise the powers of the Committee.

 

2.16 Company. Company means ResMed Inc., a Delaware corporation.

 

2.17 Compensation. Compensation means a Participant’s Salary, Bonus,
Commissions, and such other cash or equity-based compensation (if any) approved
by the Committee as Compensation that may be deferred under this Plan.
Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409A.

 

2.18 Compensation Committee. Compensation Committee means the Compensation
Committee of the Board of Directors.

 

2.19 Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies:
(a) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (b) the Payment Schedule applicable to one or more Accounts. The Committee
may permit different deferral amounts for each component of Compensation and may
establish a maximum deferral amount for each such component. Unless otherwise
specified by the Committee in the Compensation Deferral Agreement, Participants
may defer up to: (i) 75% of Salary, (ii) 75% of Bonus, and/or (iii) 75% of
Commissions for a Plan Year. A Compensation Deferral Agreement may also specify
the investment allocation described in Section 8.4.

 

2.20 Death Benefit. Death Benefit means the benefit payable in a single lump sum
under the Plan to a Participant’s Beneficiary(ies) upon the Participant’s death
as provided in Section 6.1 of the Plan.

 

4



--------------------------------------------------------------------------------

2.21 Deferral. Deferral means a credit to a Participant’s Account(s) that
records that portion of the Participant’s Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV.
Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes Earnings attributable to such Deferrals. Deferrals shall be
calculated with respect to the gross cash Compensation payable to the
Participant prior to any deductions or withholdings.

 

2.22 Disability Benefit. Disability Benefit means the benefit payable in a
single lump sum to a Participant in the event such Participant is determined to
be Disabled as provided in Section 6.1 of the Plan.

 

2.23 Disabled. Disabled means that a Participant is, by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months: (a) unable to engage in any substantial gainful activity, or
(b) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant’s
Employer. The Committee shall determine whether a Participant is Disabled in
accordance with Code Section 409A, provided, however, that a Participant shall
be deemed to be Disabled if determined to be totally disabled by the Social
Security Administration. The determination of whether a Participant is Disabled
shall be made on compliance with Treas. Reg. §1.409A-3(i)(4).

 

2.24 Discretionary Contribution. Discretionary Contribution means a credit by a
Participating Employer to a Participant’s Account(s) in accordance with the
provisions of Article V of the Plan. Discretionary Contributions are credited at
the sole discretion of the Participating Employer, and the fact that a
Discretionary Contribution is credited in one year shall not obligate the
Participating Employer to continue to make such Discretionary Contributions in
subsequent years. Unless the context clearly indicates otherwise, a reference to
a Discretionary Contribution shall include Earnings attributable to such a
contribution.

 

2.25 Earnings. Earnings mean a positive or negative adjustment to the value of
an Account, based upon the allocation of the Account by the Participant among
deemed investment options in accordance with Article VIII.

 

2.26 Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion, who meets eligibility
requirements set by the Committee for participation in the Plan.

 

2.27 Employee. Employee means a common-law employee of an Employer.

 

2.28 Employer. Employer means, with respect to Employees it employs, the Company
or any Adopting Employer.

 

2.29

ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a specific section of ERISA shall
include such

 

5



--------------------------------------------------------------------------------

  section, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing, or
superseding such section or regulation.

 

2.30 Exchange Act. Exchange Act means the Securities Exchange Act of 1934, as
amended from time to time.

 

2.31 Participant. Participant means an Eligible Employee who: (a) has received
written notification of his or her eligibility to defer Compensation under the
Plan, and (b) submits a Compensation Deferral Agreement pursuant to Article IV
of the Plan. A Participant’s continued participation in the Plan shall be
governed by Section 3.2 of the Plan.

 

2.32 Participating Employer. Participating Employer means the Company and each
Adopting Employer.

 

2.33 Payment Schedule. Payment Schedule means the date as of which payment of
one or more Accounts under the Plan will commence and the form in which payment
of such Account(s) will be made.

 

2.34 Performance-Based Compensation. Performance-Based Compensation means any
Bonus or other compensation amount to the extent that it is: (a) contingent on
the satisfaction of pre-established organizational or individual performance
criteria, (b) not readily ascertainable at the time the deferral election is
made, and (c) based on services performed over a period of at least 12 months.
For this purpose, performance criteria are “pre-established” if they are
established in writing no later than 90 days after the commencement of the
service period to which the criteria relate, provided that the outcome is
substantially uncertain at the time the criteria are established.
Performance-Based Compensation shall not include any Bonus or other compensation
that is paid due to the Participant’s death, or because the Participant becomes
Disabled, without regard to the satisfaction of the performance criteria. The
determination of whether compensation is Performance Based Compensation shall be
made in compliance with Treas. Reg. §1.409A-1(e).

 

2.35 Plan. Generally, the term Plan means the “ResMed Inc. Deferred Compensation
Plan” as documented herein, and as may be amended from time to time hereafter.
However, to the extent permitted or required under Code Section 409A, the term
Plan may in the appropriate context also mean a portion of the Plan that is
treated as a single plan under Treas. Reg. §1.409A-1(c), or the Plan or portion
of the Plan and any other nonqualified deferred compensation plan or portion
thereof that is treated as a single plan under such section.

 

2.36 Plan Year. For the first year, Plan Year means a period beginning on
July 1, 2010 and ending on December 31, 2010, and for each subsequent year, a
period beginning on January 1 and ending on December 31 of the same calendar
year.

 

2.37

Salary. Salary means the Participant’s annual cash compensation for services
performed for a Service Recipient during the applicable Plan Year, whether or
not paid in such Plan Year, or included on the federal income tax form W-2 for
such year, excluding bonuses,

 

6



--------------------------------------------------------------------------------

  commissions, overtime, fringe benefits, stock options, stock appreciation
rights, restricted stock, relocation expenses, payments of unused vacation days,
long term or other incentive payments, non-monetary awards, other non-monetary
compensation, severance pay, and automobile and other allowances paid to the
Participant. Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by Participant pursuant to all qualified or
nonqualified plans of any Employer.

 

2.38 Separation from Service. With respect to a Service Provider who is an
Employee, Separation from Service means either (i) termination of the Employee’s
employment with the Company and all Affiliates due to death, retirement or other
reasons, or (ii) a permanent reduction in the level of bona fide services the
Employee provides to the Company and all Affiliates to an amount that is 20% or
less of the average level of bona fide services the Employee provided to the
Company in the immediately preceding 36 months, with the level of bona fide
service calculated in accordance with Treasury Regulations
Section 1.409A-1(h)(1)(ii). For purposes of determining whether a Separation
from Service has occurred, the definition of “Affiliate” shall be modified by
substituting 50% for 80% each place it appears in Code Section 1563(a)(1),
(2) and (3), for purposes of Code Section 414(b), and each place it appears in
Treasury Regulations Section 1.414(c)-2, for purposes of Code Section 414(c).

The Employee’s employment relationship is treated as continuing while the
Employee is on military leave, sick leave, or other bona fide leave of absence
(if the period of such leave does not exceed six months, or if longer, so long
as the Employee’s right to reemployment with the Company or an Affiliate is
provided either by statute or contract). If the Employee’s period of leave
exceeds six months and the Employee’s right to reemployment is not provided
either by statute or by contract, the employment relationship is deemed to
terminate on the first day immediately following the expiration of such
six-month period. Whether a termination of employment has occurred will be
determined based on all of the facts and circumstances and in accordance with
regulations issued by the United States Treasury Department pursuant to Code
Section 409A.

The determination of whether a Service Provider has had a Separation from
Service shall be made in compliance with Treas. Reg. §1.409A-1(h).

 

2.39 Separation from Service Account. Separation from Service Account means an
Account established by the Committee to record the amounts payable to a
Participant upon Separation from Service. Unless the Participant has established
a Specified Date Account, or unless a Participating Employer has credited a
Discretionary Contribution to a Specified Date Account, all Deferrals and
Discretionary Contributions shall be allocated to a Separation from Service
Account on behalf of the Participant.

 

2.40 Separation from Service Benefit. Separation from Service Benefit means the
benefit payable to a Participant under the Plan following the Participant’s
Separation from Service.

 

7



--------------------------------------------------------------------------------

2.41 Service Provider. Service Provider means a Participant or any other
“service provider,” as defined in Treasury Regulations Section 1.409A-1(f).

 

2.42 Service Recipient. Service Recipient means, with respect to a Participant,
the Employer and all Affiliates.

 

2.43 Specified Date Account. Specified Date Account means an Account established
by the Committee to record the amounts payable at a future date as specified in
the Participant’s Compensation Deferral Agreement. Unless otherwise determined
by the Committee, a Participant may maintain no more than five Specified Date
Accounts. A Specified Date Account may be identified in enrollment materials as
an “In-Service Account” or “Short-Term Account” or such other name as
established by the Committee without affecting the meaning thereof.

 

2.44 Specified Date Benefit. Specified Date Benefit means the benefit payable to
a Participant under the Plan in accordance with Section 6.1(b).

 

2.45 Specified Employee. Specified Employee means certain officers and highly
compensated employees of the Company as defined in Treasury Regulations
Section 1.409A-1(i). The identification date for determining whether any
Employee is a Specified Employee during any Plan Year shall be January 1.

 

2.46 Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treasury Regulations Section 1.409A-1(d).

 

2.47 Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), or the Participant’s Beneficiary; loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The types
of events which may qualify as an Unforeseeable Emergency may be limited by the
Committee.

The determination of whether a Participant has had an Unforeseeable Emergency
shall be made in compliance with Treas. Reg. §1.409A-3(i)(3).

 

2.48 Valuation Date. Valuation Date means each Business Day.

ARTICLE III

Eligibility and Participation

 

3.1

Eligibility and Participation. The Committee shall designate the eligibility
requirements for participation in the Plan in accordance with Section 2.26. An
Eligible Employee shall become a Participant upon the earlier to occur of: (a) a
credit of Discretionary

 

8



--------------------------------------------------------------------------------

  Contributions on behalf of such Eligible Employee, or (b) the participation
date for such Eligible Employee designated by the Committee; provided, however,
that no Eligible Employee shall become a Participant earlier than June 1, 2010.
An Eligible Employee shall become eligible to accrue deferred compensation under
the Plan on the date such Eligible Employee becomes a Participant.

In the case of an Eligible Employee who becomes a Participant on June 1, 2010,
such Participant shall be eligible to submit a Compensation Deferral Agreement
in accordance with Treas. Reg. §1.409A-2(a)(7). Such Compensation Deferral
Agreement shall become irrevocable on June 30, 2010 (or such earlier date as is
designated by the Committee) and shall apply to Compensation earned for services
after June 30, 2010.

 

3.2 Duration. A Participant shall continue to be eligible to make Deferrals of
Compensation and receive allocations of Discretionary Contributions, subject to
the terms of the Plan, for as long as such Participant remains an Eligible
Employee or until the Committee in its discretion decides the Participant no
longer is entitled to participate in the Plan. A Participant who ceases to be an
Eligible Employee or who no longer is entitled to participate in the Plan but
who has not Separated from Service or otherwise qualified for and received (or
has had a Beneficiary receive) a complete distribution of his or her Account
Balance from the Plan, shall not make further deferrals of Compensation
effective as of the first day of the Plan Year following the Plan Year in which
the Participant ceases to be an Eligible Employee. Such individual may otherwise
exercise all of the rights of a Participant under the Plan with respect to his
or her Account(s). On and after a Separation from Service, a Participant shall
remain a Participant as long as his or her Account Balance is greater than zero,
and during such time may continue to make allocation elections as provided in
Section 8.4. An individual shall cease being a Participant in the Plan when all
benefits under the Plan to which he or she is entitled have been paid.

 

3.3 Reemployment. If a former Eligible Employee is rehired by an Employer and is
again selected as eligible to participate in the Plan, he or she shall reenter
the Plan on the first day of any Plan Year commencing after the date he or she
is selected in accordance with the provisions of Section 3.1. If such individual
meets the requirements of Treasury Regulations Section 1.409A-2(a)(7) as of such
reentry date, he or she will be treated as initially eligible to participate in
the Plan for purposes of Section 4.2(a). Such Eligible Employee’s reentry into
the Plan shall have no impact on any distributions that have been made or are
being made in accordance with Article VI. Any amounts previously forfeited from
the Participant’s Accounts pursuant to this Plan shall not be restored or
reinstated upon the Participant’s subsequent reentry into the Plan.

 

3.4

Adoption by Affiliates. An employee of an Affiliate may not become a Participant
in the Plan unless the Affiliate has previously adopted the Plan and thereby
become an Adopting Employer. An Affiliate of the Company may become an Adopting
Employer only with the approval of the Board of Directors or its designee. By
adopting this Plan, the Adopting Employer shall be deemed to have agreed to
assume the obligations and liabilities imposed upon it by this Plan, agreed to
comply with all of the other terms and provisions of this Plan, delegated to the
Committee the power and responsibility to

 

9



--------------------------------------------------------------------------------

  administer this Plan with respect to the Adopting Employer’s Employees, and
delegated to the Company the full power to amend or terminate this Plan with
respect to the Adopting Employer’s Employees.

ARTICLE IV

Deferrals

 

4.1 Deferral Elections, Generally.

 

  (a) A Participant may elect to make Deferrals of Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation. The Committee may accept or reject any Compensation Deferral
Agreement and may modify it as necessary to comply with Section 2.19 prior to
the date the election becomes irrevocable under the rules of Section 4.2.

 

  (b)

The Participant shall specify on his or her Compensation Deferral Agreement the
amount of the Deferral for the Plan Year, and whether to allocate the Deferral
to a Separation from Service Account, to or among one or more Specified Date
Accounts, or among a Separation from Service Account and one or more Specified
Date Accounts. If no allocation is indicated, or if an invalid allocation is
made (such as a Deferral allocated to a Specified Date Account with a
distribution date occurring in the same calendar year as the Plan Year to which
the Deferral election refers), the Deferral shall be allocated to the Separation
from Service Account. A Participant may also specify in his or her Compensation
Deferral Agreement the Payment Schedule applicable to his or her Plan Accounts,
including his or her Separation from Service Account, Specified Date Account and
Change in Control Benefit. If the Payment Schedule for a Separation from Service
Benefit or a Change in Control Benefit is not specified in a Compensation
Deferral Agreement, the Payment Schedule shall be in a single lump sum and, in
the case of a Separation from Service Account, the distribution will be made on
the first Business Day that follows the first January 15th following the
Participant’s Separation from Service.

 

4.2 Timing Requirements for Compensation Deferral Agreements.

 

  (a)

First Year of Eligibility. In the case of the first year in which an Eligible
Employee becomes eligible to participate in the Plan, he or she shall have up to
30 days following the date on which he or she becomes eligible to participate in
the Plan to submit a Compensation Deferral Agreement with respect to
Compensation to be earned during such Plan Year. A completed Compensation
Deferral Agreement described in this paragraph shall become irrevocable upon the
end of such 30-day period, except as otherwise provided in this Section 4.2. The
determination of whether an Eligible Employee may file a Compensation Deferral

 

10



--------------------------------------------------------------------------------

  Agreement under this paragraph shall be determined in accordance with the
rules of Code Section 409A, including the provisions of Treas. Reg.
§1.409A-2(a)(7).

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned for services performed after the date the Compensation
Deferral Agreement becomes irrevocable. Any Compensation Deferral Agreement
under this subsection (a) shall satisfy the requirements of Treas. Reg.
§1.409A-2(a)(7).

 

  (b)

Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31st of the calendar year prior to the calendar year in
which the Compensation to be deferred is earned. A Compensation Deferral
Agreement described in this paragraph shall become irrevocable with respect to
such Compensation no later than December 31st of the calendar year prior to the
calendar year in which such Compensation is earned.

 

  (c) Performance-Based Compensation. Participants may file a Compensation
Deferral Agreement with respect to Performance-Based Compensation no later than
the date that is six months before the end of the performance period, provided
that:

 

  (i) the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and

 

  (ii) the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the date on which the deadline for filing
such election occurs. The Committee shall determine the deadline for filing such
an election in compliance with Code Section 409A. Any Compensation Deferral
Agreement under this subsection (c) shall satisfy the requirements of Treas.
Reg. §1.409A-2(a)(8).

 

  (d) Short-Term Deferrals. Compensation that meets the definition of a
“short-term deferral” described in Treas. Reg. §1.409A-1(b)(4) may be deferred
in accordance with the rules of Article VII, applied as if the date the
Substantial Risk of Forfeiture lapses is the date payments were originally
scheduled to commence. Any Compensation Deferral Agreement under this subsection
(d) shall satisfy the requirements of Treas. Reg. §1.409A-2(a)(4).

 

  (e)

Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains

 

11



--------------------------------------------------------------------------------

  the legally binding right to the Compensation, provided that the election is
made at least 12 months in advance of the earliest date at which the forfeiture
condition could lapse. The Compensation Deferral Agreement described in this
paragraph becomes irrevocable on such 30th day. If the forfeiture condition
applicable to the payment lapses before the end of the required 12 month service
period as a result of the Participant’s death or disability (as defined in
Treasury Regulations Section 1.409A-3(i)(4)) or upon a Change in Control (as
defined in Treasury Regulations Section 1.409A-3(i)(5)), the Compensation
Deferral Agreement will be void unless it would be considered timely under
another rule described in this Section. Any Compensation Deferral Agreement
under this subsection (e) shall satisfy the requirements of Treas. Reg.
§1.409A-2(a)(5).

 

  (f) “Evergreen” Deferral Elections. Deferral elections under the Plan are
effective for a single Plan Year; new elections must be made in order to defer
Compensation during the following Plan Year. However, the Committee, in its
discretion, may change this protocol by providing in the Compensation Deferral
Agreement that such Compensation Deferral Agreement will continue in effect for
each subsequent Plan Year or performance period, as applicable. In such event,
such “evergreen” Compensation Deferral Agreements will become effective with
respect to an item of Compensation on the date such election becomes irrevocable
under this Section 4.2. An evergreen Compensation Deferral Agreement may be
terminated or modified prospectively with respect to Compensation for which such
election remains revocable under this Section 4.2. A Participant whose
Compensation Deferral Agreement is cancelled in accordance with Section 4.6 will
be required to file a new Compensation Deferral Agreement under this Article IV
in order to recommence Deferrals under the Plan.

 

4.3 Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the Separation from
Service Account. The Committee may, in its discretion, establish a minimum
deferral period for the establishment of a Specified Date Account.

 

4.4 Deductions from Pay. The Committee has the authority to determine the
payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.

 

4.5 Vesting. Participant Deferrals shall be 100% vested at all times.

 

4.6

Cancellation of Deferrals. The Committee may cancel a Participant’s Deferral
election: (a) for the balance of the Plan Year in which an Unforeseeable
Emergency (as defined in Section 2.50) occurs in accordance with Treas. Reg.
§1.409A-3(j)(4)(viii), (b) if the Participant receives a hardship distribution
under the Employer’s qualified 401(k) plan under Treas. Reg. §1.401(k)-1(d)(3)
(relating in-service distributions of 401(k) plan elective contributions as a
result of an immediate and heavy financial need), in accordance with Treas. Reg.
§1.409A-3(j)(4)(viii), or (c) during periods in which the Participant is unable
to perform the duties of his or her position or any substantially

 

12



--------------------------------------------------------------------------------

  similar position due to a mental or physical impairment that can be expected
to result in death or last for a continuous period of at least six months,
provided cancellation occurs by the later of the end of the taxable year of the
Participant or the 15th day of the third month following the date the
Participant incurs the disability (as defined in this paragraph) in accordance
with Treas. Reg. §1.409A-3(j)(4)(xii).

 

4.7 Benefits Not Contingent. Deferrals and credits for any Participants under
this Plan are not conditioned (directly or indirectly) upon the Participant’s
election to make (or not to make) deferrals under the 401(k) plan sponsored by
the Company.

ARTICLE V

Employer Contributions

 

5.1 Discretionary Contributions. A Participating Employer shall credit one or
more Discretionary Contributions to a Participant in such amounts and at such
times as are determined by the Committee from time to time in its sole
discretion. Any such amounts are credited at the sole discretion of the
Committee, and the fact that a Discretionary Contribution is credited in one
year shall not obligate the Participating Employer or the Committee to continue
to make such Discretionary Contributions in subsequent years. Any such
Discretionary Contributions shall be subject to the approval of the Board or the
Compensation Committee to the extent required by applicable law. Neither the
Participating Employer nor the Committee shall have any obligation to make any
such Discretionary Contributions or to make them on a consistent basis among
similarly-situated Eligible Employees. Any Discretionary Contributions credited
to a Participant’s Account pursuant to this Section 5.1 shall be credited on a
date or dates to be determined by the Committee in its sole and absolute
discretion, and the crediting date or dates may be different for different
Participants. Unless the context clearly indicates otherwise, a reference to
Discretionary Contributions shall include Earnings attributable to such
contributions. Discretionary Contributions will be credited to a Participant’s
Separation from Service Account, unless the Committee, in its sole discretion,
elects in writing on or before the date on which the Participant obtains a
legally binding right to such Discretionary Contribution (which election shall
be irrevocable on such date) to credit the Discretionary Contribution to a
Participant’s Specified Date Account.

 

5.2 Vesting. A Participant shall be vested in his or her Discretionary
Contributions described in Section 5.1 above in accordance with the vesting
schedules established by the Committee, at the time such amount is first
credited to the Participant’s Account under this Plan. The Committee may, at any
time, in its sole and absolute discretion (subject to any approval by the Board
or the Compensation Committee required by applicable law), increase a
Participant’s vested interest in a Discretionary Contribution. Notwithstanding
the foregoing, all Discretionary Contributions shall become 100% vested upon the
occurrence of the earliest of: (i) the death of the Participant while actively
employed by a Participating Employer, (ii) the Disability of the Participant, or
(iii) a Change in Control. The portion of a Participant’s Accounts that remains
unvested upon his or her Separation from Service after the application of the
terms of this Section 5.2 shall be forfeited.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

Benefits

 

6.1 Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

 

  (a)

Separation from Service Benefit. Upon the Participant’s Separation from Service
(other than within 2 years following a Change in Control), he or she shall be
entitled to a Separation from Service Benefit. The Separation from Service
Benefit shall be equal to the vested portion of the Participant’s Separation
from Service Account and any Specified Date Account Balances for Specified Date
Accounts with respect to which payments have not yet commenced, based on the
value of that Account as of the end of the calendar month next preceding the
calendar month of distribution. Payment of the Separation from Service Benefit
will be made (or begin in the case of installments) according to the
Participant’s election on: (i) first Business Day that follows the first
January 15th following the Participant’s Separation from Service, or (ii) the
first anniversary of the date specified in the immediately preceding (i).
Notwithstanding the foregoing, if a Participant is a Specified Employee on the
date of such Participant’s Separation from Service and elects the option
identified in (i) in the immediately preceding sentence, such distribution will
be made or begin not earlier than the first day of the seventh calendar month
following the calendar month in which the Separation from Service occurs (or, if
earlier, the date of such Participant’s death). If the Separation from Service
Benefit is to be paid in the form of installments, any subsequent installment
payments will be paid on the anniversary of the date such payments commence. The
Separation from Service Benefit shall be based on the value of that/those
Account(s) on the date of the distribution.

 

  (b) Specified Date Benefit. If the Participant has established one or more
Specified Date Accounts and has not experienced a Separation from Service prior
to the date designated for distribution by the Participant at the time such
Specified Date Account was established, he or she shall be entitled to a
Specified Date Benefit with respect to each such Specified Date Account. The
Specified Date Benefit shall be equal to the vested portion of the Specified
Date Account, based on the value of that Account as of the end of the calendar
month of distribution designated by the Participant at the time the Account was
established. Payment of the Specified Date Benefit will be made (or begin in the
case of installments) in the calendar month next following the designated
calendar month of distribution. If the Specified Date Benefit is to be paid in
the form of installments, any subsequent installment payments will be paid on
the anniversary of the date identified in the immediately preceding sentence.

 

  (c)

Disability Benefit. In the event that a Participant becomes Disabled, he or she
shall be entitled to a Disability Benefit. The Disability Benefit shall be equal
to the vested portion of the Separation from Service Account and the unpaid
balances of any Specified Date Accounts. The payment date for the Disability
Benefit shall be the first Business Day of the calendar month next following the

 

14



--------------------------------------------------------------------------------

  calendar month in which the Participant became Disabled, and the Disability
Benefit shall be based on the value of the Accounts as of the last day of the
calendar month in which Disability occurs and will be paid in the next following
calendar month. The Disability Benefit shall be paid in a single lump sum.

 

  (d) Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the vested portion of the Separation from Service
Account and the unpaid balances of any Specified Date Accounts. The payment date
for the Death Benefit shall be the first Business Day of the calendar month next
following the calendar month in which the Participant’s death occurred, and the
Account(s) will be valued as of the end of the calendar month in which death
occurred. The Death Benefit shall be paid in a single lump sum.

Each Participant may, pursuant to such procedures as the Committee may specify,
designate one or more Beneficiaries in connection with the Plan. If a
Participant names someone other than his or her spouse as a primary Beneficiary
with respect to any portion of his or her Accounts, spousal consent shall be
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. A Participant may change or
revoke a Beneficiary designation by delivering to the Committee a new
designation (or revocation). Any designation or revocation shall be effective
only if it is received by the Committee. However, when so received, the
designation or revocation shall be effective as of the date the notice is
executed (whether or not the Participant still is living), but without prejudice
to any Employer on account of any payment made before the change is recorded.
The last effective designation received by the Committee shall supersede all
prior designations. If a Participant dies without having effectively designated
a Beneficiary, or if no Beneficiary survives the Participant, the Participant’s
Account shall be payable (i) to his or her surviving spouse, or (ii) if the
Participant is not survived by his or her spouse, to his or her estate. A former
spouse shall have no interest under the Plan, as Beneficiary or otherwise,
unless the Participant designates such person as a Beneficiary after dissolution
of the marriage, except to the extent provided under the terms of a domestic
relations order as described in Code Section 414(p)(1)(B).

 

  (e)

Change in Control Benefit. Notwithstanding anything in this Plan to the
contrary, in the event a Participant experiences a Separation from Service
within 2 years following a Change in Control, the Participant shall be entitled
to a Change in Control Benefit. The Change in Control Benefit shall be equal to
the value of the Separation from Service Account and the unpaid balances of any
Specified Date Accounts on the first Business Day that follows the first
January 15th following the Participant’s Separation from Service. Payment of the
Change in Control Benefit will be made (or begin in the case of installments) on
the first Business Day that follows the first January 15th following the
Participant’s Separation from Service. Notwithstanding the foregoing, if the
Participant is a Specified Employee on the date of such Participant’s Separation
from Service, such distribution shall be made or begin not earlier than the
first day of the seventh

 

15



--------------------------------------------------------------------------------

  calendar month following the calendar month in which the Separation from
Service occurs (or, if earlier, the date of such Participant’s death).

 

  (f) Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Committee to receive
payment of all or any portion of his or her vested Accounts. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Separation from Service Account until depleted and then from the vested
Specified Date Accounts, beginning with the Specified Date Account with the
latest payment commencement date. Emergency payments shall be paid in a single
lump sum within the 90-day period following the date the payment is approved by
the Committee. No Participant may receive more than one distribution on account
of an Unforeseeable Emergency in any Plan Year. A Participant who receives a
distribution on account of an Unforeseeable Emergency, and who is still employed
by an Employer shall be prohibited from making Deferrals for the remainder of
the Plan Year in which the distribution is made.

 

  (g) Code Section 409A. Notwithstanding anything to the contrary contained in
this Plan, (i) a Participant shall have no legally-enforceable right to, and a
Participating Employer shall have no obligation to make, any payment to a
Participant if having such a right or obligation would result in the imposition
of additional taxes under Code Section 409A, and (ii) any provision that would
cause the Plan to fail to satisfy Code Section 409A will have no force and
effect until amended to comply therewith (which amendment may be retroactive to
the extent permitted by Code Section 409A). If any payment is not made under the
terms of this subsection (g), it is the Participating Employers’ present
intention to make a similar payment to the Participant in a manner that will not
result in the imposition of additional taxes under Code Section 409A, to the
extent feasible.

 

16



--------------------------------------------------------------------------------

6.2 Form of Payment.

 

  (a) Separation from Service Benefit.

 

  (i) A Participant who is entitled to receive a Separation from Service Benefit
shall receive payment of such benefit in a single lump sum, unless the
Participant elects an alternate form of payment on the initial Compensation
Deferral Agreement upon which an allocation of Deferrals is made to the
Separation from Service Account (or the initial Compensation Deferral Agreement
that precedes the Plan Year in which a Discretionary Contribution is allocated
to the Separation from Service Account).

 

  (ii) Permissible alternate forms of payment for the Separation from Service
Benefit are: (A) substantially equal annual installments over a period of two to
ten years, as elected by the Participant, or (B) a lump sum payment of a
designated percentage of the Separation from Service Benefit, with the balance
paid in substantially equal annual installments over a period of two to ten
years, as elected by the Participant.

 

  (b) Specified Date Benefit. The Specified Date Benefit shall be paid in a
single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the Account was established to have the Specified Date
Account paid in substantially equal annual installments over a period of two to
five years, as elected by the Participant.

Notwithstanding any Specified Date election of a Participant, if a Participant
dies or Separates from Service before distributions with respect to a Specified
Date Account have commenced, such amounts shall be paid in accordance with the
form and time of payment applicable to the Participant’s Separation from Service
Benefit or Death Benefit (as applicable). With respect to Specified Date Account
Balances that have commenced to be paid in installment payments prior to the
date of the Separation from Service, such Specified Date Accounts shall continue
to be paid in accordance with the form of payment election applicable to the
Specified Date Account.

 

  (c) Change in Control Benefit. In the event of a Participant’s Separation from
Service within 2 years following a Change in Control, he or she shall be
entitled to a Change in Control Benefit. The Change in Control Benefit shall be
equal to the value of the Participant’s Separation from Service Account and the
unpaid balances of any Specified Date Accounts. A Participant who is entitled to
receive a Change in Control Benefit shall receive payment of such benefit in a
single lump sum, unless the Participant elects an alternate form of payment on
the initial Compensation Deferral Agreement in substantially equal installments
over a period of two or three years.

 

17



--------------------------------------------------------------------------------

  (d) Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the value of the Participant’s Separation from Service
Account and the unpaid balances of any Specified Date Accounts and shall be
payable in a single lump sum. Payment of the Death Benefit shall extinguish all
of the Participant’s Accounts.

 

  (e) Disability Benefit. In the event of the Participant’s Disability, he or
she shall be entitled to a Disability Benefit. The Disability Benefit shall be
equal to the value of the Participant’s Separation from Service Account and the
unpaid balances of any Specified Date Accounts and shall be payable in a single
lump sum. Payment of the Disability Benefit shall extinguish all of the
Participant’s Accounts.

 

  (f) Small Account Balances. The Committee shall pay the value of the
Participant’s Accounts upon a Separation from Service in a single lump sum if
the balance of such Accounts (together with any amounts deferred under any other
nonqualified deferred compensation plan that must be aggregated with the Plan
Accounts pursuant to Treasury Regulations Section 1.409A-1(c)) is not greater
than the applicable dollar amount under Code Section 402(g)(1)(B), provided the
payment represents the complete liquidation of the Participant’s interest in the
Plan together with any plan with which the Plan Accounts must be aggregated as
described above.

 

  (g) Rules Applicable to Installment Payments. If a Payment Schedule specifies
substantially equal installment payments, annual payments will be made beginning
as of the payment commencement date for such installments, and shall continue on
each anniversary thereof until the number of installment payments specified in
the Payment Schedule has been paid. If a lump sum equal to less than 100% of the
Separation from Service Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum. The amount of each installment payment shall be determined by dividing
(i) by (ii), where (i) equals the Account Balance as of the Valuation Date and
(ii) equals the remaining number of installment payments. For purposes of this
subsection (f), the term “Valuation Date” means a date that is on the payment
commencement date and each subsequent anniversary thereof, as applicable, or
such other date as the Committee, in its sole discretion, shall determine in a
manner consistent with Code Section 409A.

For purposes of Article VI, installment payments will be treated as a single
form of payment; provided, however, that in the event a Participant elects a
lump sum payment equal to less than 100% of his or her Separation from Service
Account or Specified Date Account, the partial lump sum payment shall at all
times with respect to the amounts deferred be treated as a separate payment, and
the installment payments for the balance of the Account shall, at all times with
respect to the amounts deferred, be treated as a single payment.

 

18



--------------------------------------------------------------------------------

6.3 Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treasury Regulations Section 1.409A-3(j)(4). The Committee may
also, in its sole and absolute discretion, delay the time for payment of a
benefit owed to the Participant hereunder, to the extent permitted under
Treasury Regulations Section 1.409A-2(b)(7). If the Plan receives a domestic
relations order (within the meaning of Code Section 414(p)(1)(B)) directing that
all or a portion of a Participant’s Accounts be paid to an “alternate payee,”
any amounts to be paid to the alternate payee(s) shall be paid in a single lump
sum, and such amounts will be subtracted from the Participant’s Accounts as
specified in the Plan.

 

6.4 Distributions Treated as Made Upon a Designated Event. If the Company fails
to make any distribution on account of any of the events listed in Section 6.1,
either intentionally or unintentionally, within the time period specified in
Section 6.2, but the payment is made within the same calendar year, such
distribution will be treated as made within the time period specified in
Section 6.2 pursuant to Treasury Regulations Section 1.409A-3(d). In addition,
if a distribution is not made due to a dispute with respect to such
distribution, the distribution may be delayed in accordance with Treasury
Regulations Section 1.409A-3(g).

 

6.5 Deductibility. All amounts distributed from the Plan are intended to be
deductible by the Company or a Participating Employer. If the Committee
determines in good faith that all or a portion of any distribution will not be
deductible by the Company or a Participating Employer solely by reason of the
limitation under Section 162(m) of the Code, then such distribution to the
Participant will be delayed until the first year in which it is deductible.

ARTICLE VII

Modifications to Payment Schedules

 

7.1 Participant’s Right to Modify. A Participant may modify any or all of the
Payment Schedules with respect to the Participant’s Separation from Service
Account or Specified Date Account(s), consistent with the permissible Payment
Schedules available under the Plan, provided such modification complies with the
requirements of this Article VII and Code Section 409A and Treas. Reg.
§1.409A-2(b). Modifications of Payment Schedules with respect to Accounts not
explicitly identified in the immediately preceding sentence are not permissible
under the Plan.

 

7.2 Time of Election. In the case of any Specified Date Account, the date on
which a modification election is submitted to the Committee must be at least 12
months prior to the date on which payment of such Specified Date Account is
scheduled to commence under the Payment Schedule in effect prior to the
modification in accordance with Treas. Reg. §1.409A-2(b)(1)(iii).

 

7.3

Date of Payment under Modified Payment Schedule. Except in the case of the
Disability Benefit, the Death Benefit and Unforeseeable Emergency Payments, the
date payments are to commence under the modified Payment Schedule must be no
earlier than five years after the date payment would have commenced under the
original Payment Schedule (or,

 

19



--------------------------------------------------------------------------------

  in the case of installment payments treated as a single payment, five years
after the first amount was scheduled to be paid) in accordance with Treas. Reg.
§1.409A-2(b)(1)(ii). Under no circumstances may a modification election result
in an acceleration of payments in violation of Code Section 409A.

 

7.4 Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and shall not become
effective until 12 months after such date in accordance with Treas. Reg.
§1.409A-2(b)(1)(i).

 

7.5 Effect on Accounts. An election to modify a Payment Schedule is specific to
the Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.

ARTICLE VIII

Valuation of Account Balances; Investments

 

8.1 Valuation. Deferrals shall be credited to appropriate Accounts on or about
the date such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Discretionary Contributions shall be credited
at the time or times determined by the Committee in its sole discretion.
Valuation of Accounts shall be performed under procedures approved by the
Committee.

 

8.2 Adjustment for Earnings. Each Account will be adjusted to reflect Earnings
on each Business Day. Adjustments shall reflect the net earnings, gains, losses,
expenses, appreciation and depreciation associated with an investment option for
each portion of the Account allocated to such option (“investment allocation”).

 

8.3 Investment Options. Investment options will be determined by the Committee.
The Committee, in its sole discretion, shall be permitted to add, remove or
substitute investment options from the Plan from time to time; provided however,
that any such additions, removals or substitutions of investment options shall
not be effective with respect to any period prior to the effective date of such
change.

 

8.4 Investment Allocations. Notwithstanding anything else in this Plan to the
contrary, a Participant’s investment allocation constitutes a deemed, not
actual, investment among the investment options comprising the investment menu.
At no time shall a Participant have any real or beneficial ownership in any
investment option included in the investment menu, nor shall the Participating
Employer or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balances.

A Participant shall specify an investment allocation for each of his or her
Accounts in accordance with procedures established by the Committee. Allocation
among the investment options must be designated in increments of 1%. The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Committee, the next Business Day.

 

20



--------------------------------------------------------------------------------

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 

8.5 Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee in its reasonable discretion.

ARTICLE IX

Administration

 

9.1 Plan Administration. The Plan shall be administered by the Committee. The
Committee shall have the authority to control and manage the operation and
administration of the Plan, including the authority and ability to delegate
administrative functions to a third party. Claims for benefits shall be filed
with the Committee and resolved in accordance with the claims procedures in
Article XII.

 

9.2 Actions by Committee. Each decision of a majority of the members of the
Committee then in office shall constitute the final and binding act of the
Committee. The Committee may act with or without a meeting being called or held
and shall keep minutes of all meetings held and a record of all actions taken by
written consent.

 

9.3 Powers of Committee. The Committee shall have all powers and discretionary
authority necessary or appropriate to supervise the administration of the Plan
and to control its operation in accordance with its terms, including, but not by
way of limitation, the following powers and discretionary authority:

 

  (a) To interpret and determine the meaning and validity of the provisions of
the Plan, and to determine any question arising under, or in connection with,
the administration, operation or validity of the Plan, or any amendment thereto;

 

  (b) To determine any and all considerations affecting the eligibility of any
employee to become a Participant or remain a Participant in the Plan;

 

  (c) To cause one or more separate Accounts to be maintained for each
Participant;

 

  (d) To cause Compensation Deferrals and deemed interest to be credited to
Participants’ Accounts;

 

  (e) To establish and revise an accounting method or formula for the Plan;

 

  (f) To determine the status and rights of Participants and their spouses,
Beneficiaries or estates;

 

21



--------------------------------------------------------------------------------

  (g) To employ such counsel, agents, and advisers, and to obtain such legal,
clerical and other services, as it may deem necessary or appropriate in carrying
out the provisions of the Plan;

 

  (h) To establish, from time to time, rules for the performance of its powers
and duties and for the administration of the Plan;

 

  (i) To arrange for periodic distribution to each Participant of a statement of
benefits accrued under the Plan;

 

  (j) To publish a claims and appeal procedure satisfying the minimum standards
of Section 503 of ERISA pursuant to which individuals or estates may claim Plan
benefits and appeal denials of such claims;

 

  (k) To delegate to any one or more of its members or to any other person,
severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the functions of the Committee under the Plan; and

 

  (l) To decide all issues and questions regarding Account balances, and the
time, form, manner, and amount of distributions to Participants.

 

9.4 Administration Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. The individual who was the Chief Executive
Officer of the Company immediately prior to the Change in Control (the “Ex-CEO”)
shall have the authority (but shall not be obligated) to appoint an independent
third party to act as the Committee.

After a Change in Control, no member of the Committee may be removed (and/or
replaced) by the Company without the consent of either (a) 2/3 of the members of
the Board of Directors of the Company and a majority of Participants and
Beneficiaries with Account Balances or (b) the Ex-CEO or, in the event the
Ex-CEO is no longer a Plan Participant, his or her appointee who is a Plan
Participant.

The Participating Employers shall, with respect to the Committee identified
under this Section: (a) pay all reasonable expenses and fees of the Committee,
(b) indemnify the Committee (including individuals serving as Committee members)
in accordance with Section 9.6, and (c) supply full and timely information to
the Committee on all matters related to the Plan, Participants, Beneficiaries
and Accounts as the Committee may reasonably require.

 

9.5 Withholding. The Participating Employer shall have the right to withhold
from any payment due under the Plan (or with respect to any amounts credited to
the Plan) any taxes required by law to be withheld in respect of such payment
(or credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.

 

9.6

Indemnification. The Participating Employer shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated

 

22



--------------------------------------------------------------------------------

  duties, responsibilities, and authority under the Plan or otherwise with
respect to administration of the Plan, including, without limitation, the
Committee and its agents, against all claims, liabilities, fines and penalties,
and all expenses reasonably incurred by or imposed upon him or her or it
(including but not limited to reasonable attorneys’ fees) which arise as a
result of his or her or its actions or failure to act in connection with the
operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or her or its actions or failure to act are
due to gross negligence or willful misconduct or for any such amount incurred
through any settlement or compromise of any action unless the Participating
Employer consents in writing to such settlement or compromise.

 

9.7 Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.

 

9.8 Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

ARTICLE X

Amendment and Termination

 

10.1

Termination. The Company and each other Participating Employer intend to
continue the Plan indefinitely, and to maintain each Participant’s Account until
it is scheduled to be paid to him or her in accordance with the provisions of
the Plan. However, the Plan is voluntary on the part of the Company and the
other Participating Employers, and the Participating Employers do not guarantee
to continue the Plan. Accordingly, the Company reserves the right to discontinue
its sponsorship of the Plan (or the sponsorship of another Participating
Employer) and/or to terminate the Plan at any time with respect to any or all of
its participating Eligible Employees (or all of another Participating Employer’s
Eligible Employees), by action of the Board of Directors. Upon the termination
of the Plan with respect to any Participating Employer, the participation of the
affected Participants who are employed by that Participating Employer shall
terminate. However, after the Plan termination, the Account Balances of such
Participants shall continue to be credited with Deferrals attributable to a
deferral election that was in effect prior to the Plan termination to the extent
deemed necessary to comply with Code Section 409A and related Treasury
Regulations, and additional amounts shall continue to credited or debited to
such Participants’ Account Balances pursuant to Article VIII. The investment
options available to Participants following the termination of the Plan shall be
comparable in number and type to those investment options available to
Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective. In addition, following a Plan termination, Participant
Account Balances shall remain in the Plan and shall not be distributed until
such amounts become eligible for

 

23



--------------------------------------------------------------------------------

  distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by Treasury
Regulations Section 1.409A-3(j)(4)(ix), the Company may provide that, upon
termination of the Plan, all Account Balances of the Participants shall be
distributed, subject to and in accordance with any rules established by the
Company deemed necessary to comply with the applicable requirements and
limitations of Treasury Regulations Section 1.409A-3(j)(4)(ix).

 

10.2 Amendments.

 

  (a) The Company, by action taken by the Board of Directors, may amend the Plan
at any time and for any reason, provided that any such amendment shall not
reduce the vested Account Balances of any Participant accrued as of the date of
any such amendment or restatement (as if the Participant had incurred a
Separation from Service on such date). The Compensation Committee shall have the
authority to amend the Plan for the purpose of: (i) conforming the Plan to the
requirements of law (which amendments, notwithstanding any provisions in this
Section 10.2 to the contrary, may also be made without the consent of any
Participant), (ii) facilitating the administration of the Plan, (iii) clarifying
provisions based on the Compensation Committee’s interpretation of the document,
and (iv) making such other amendments as the Board of Directors may authorize.

 

  (b) Notwithstanding anything to the contrary in the Plan, if and to the extent
the Compensation Committee shall determine that the terms of the Plan may result
in the failure of the Plan, or amounts deferred by or for any Participant under
the Plan, to comply with the requirements of Code Section 409A, or any
applicable regulations or guidance promulgated by the Secretary of the Treasury
in connection therewith, the Compensation Committee shall have authority to take
such action to amend, modify, cancel or terminate the Plan (effective with
respect to all Employers) or distribute any or all of the amounts deferred by or
for a Participant, as it deems necessary or advisable, including without
limitation:

 

  (i) Any amendment or modification of the Plan to conform the Plan to the
requirements of Code Section 409A or any regulations or other guidance
thereunder (including, without limitation, any amendment or modification of the
terms of any applicable to any Participant’s Accounts regarding the timing or
form of payment).

 

  (ii) Any cancellation or termination of any unvested interest in a
Participant’s Accounts without any payment to the Participant.

 

  (iii) Any cancellation or termination of any vested interest in any
Participant’s Accounts, with immediate payment to the Participant of the amount
otherwise payable to such Participant.

 

24



--------------------------------------------------------------------------------

  (iv) Any such amendment, modification, cancellation, or termination of the
Plan that may adversely affect the rights of a Participant without the
Participant’s consent.

ARTICLE XI

Informal Funding

 

11.1 General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in any assets of the Participating
Employers. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Participating Employers and any Employee,
Director, spouse, or Beneficiary. To the extent that any person acquires a right
to receive payments hereunder, such rights are no greater than the right of an
unsecured general creditor of the Participating Employers.

 

11.2 Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employers or from the
assets of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.

ARTICLE XII

Claims

 

12.1 Claim Procedure. A Participant or a beneficiary (the “Claimant”) must file
with the Committee a written claim for benefits if the Claimant believes he or
she has not received the benefits he or she is entitled to receive. Any such
claim must be filed within 90 days after the first date the Claimant knew or
should have known of such a failure. Any claim filed after such time will be
untimely.

 

  (a) In General. The Committee must render a decision on the claim within 90
days of the Claimant’s written claim for benefits, provided that the Committee,
in its discretion, may determine that an additional 90-day extension is
warranted if it needs additional time to review the claim due to matters beyond
the control of the Committee. In such event, the Committee shall notify the
Claimant prior to the end of the initial period that an extension is needed, the
reason therefor and the date by which the Committee expects to render a
decision.

 

  (b)

Disability Benefits. Notice of denial of a Disability Benefit will be provided
within 45 days of the Committee’s receipt of the Claimant’s claim for a
Disability Benefit. If the Committee determines that it needs additional time to
review the Disability claim, the Committee will provide the Claimant with a
notice of the extension before the end of the initial 45 day period. Such
extension period may not exceed 30 days. If the Committee determines that a
decision cannot be made

 

25



--------------------------------------------------------------------------------

  within the first extension period due to matters beyond the control of the
Committee, the time period for making a determination may be further extended
for an additional 30 days. If such an additional extension is necessary, the
Committee shall notify the Claimant prior to the expiration of the initial 30
day extension. Any notice of extension shall indicate the circumstances
necessitating the extension of time, the date by which the Committee expects to
furnish a notice of decision, the specific standards on which such entitlement
to a benefit is based, the unresolved issues that prevent a decision on the
claim and any additional information needed to resolve those issues. A Claimant
will be provided a minimum of 45 days to submit any necessary additional
information to the Committee. In the event that a 30 day extension is necessary
due to a Claimant’s failure to submit information necessary to decide a claim,
the period for furnishing a notice of decision shall be tolled from the date on
which the notice of the extension is sent to the Claimant until the earlier of
the date the Claimant responds to the request for additional information or the
response deadline

 

  (c) Contents of Notice. If a Claimant’s request for benefits is denied, the
notice of denial shall be in writing and shall contain the following
information:

 

  (i) The specific reason or reasons for the denial in plain language;

 

  (ii) A specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (iii) A description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

  (iv) An explanation of the claims review procedures and the time limits
applicable to such procedures; and

 

  (v) A statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse determination upon review.

 

  (vi) In the case of a complete or partial denial of a Disability benefit
claim, the notice shall provide a statement that the Committee will provide to
the Claimant, upon request and free of charge, a copy of any internal rule,
guideline, protocol or other similar criterion that was relied upon in making
the decision.

 

12.2 Appeal.

 

  (a)

In General. A Claimant dissatisfied with the Committee’s decision must file a
written appeal to the Committee within 60 days after Claimant’s receipt of the
decision or deemed denial. Any claim filed more than 60 days after Claimant’s
receipt of the decision will be untimely. The Claimant will have the
opportunity, upon request and free of charge, to have reasonable access to and
copies of all documents, records and other information relevant to the
Claimant’s appeal. The

 

26



--------------------------------------------------------------------------------

  Claimant may submit written comments, documents, records and other information
relating to his or her claim with the appeal. The Committee will review all
comments, documents, records and other information submitted by the Claimant
relating to the claim, regardless of whether such information was submitted or
considered in the initial claim determination. The Committee shall make a
determination on the appeal within 60 days after receiving the Claimant’s
written appeal, provided that the Committee may determine that an additional
60-day extension is necessary due to circumstances beyond the Committee’s
control, in which event the Committee shall notify the Claimant prior to the end
of the initial period that an extension is needed, the reason therefor and the
date by which the Committee expects to render a decision.

 

  (b) Disability Benefits. Appeal of a denied Disability benefits claim must be
filed in writing with the Committee no later than 180 days after receipt of the
written notification of such claim denial. The review shall be conducted by the
Committee (exclusive of the person who made the initial adverse decision or such
person’s subordinate). In reviewing the appeal, the Committee shall: (i) not
afford deference to the initial denial of the claim, (ii) consult a medical
professional who has appropriate training and experience in the field of
medicine relating to the Claimant’s disability and who was neither consulted as
part of the initial denial nor is the subordinate of such individual and
(iii) identify the medical or vocational experts whose advice was obtained with
respect to the initial benefit denial, without regard to whether the advice was
relied upon in making the decision. The Committee shall make its decision
regarding the merits of the denied claim within 45 days following receipt of the
appeal (or within 90 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). If
an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Committee expects to render the determination on review. Following its
review of any additional information submitted by the Claimant, the Committee
shall render a decision on its review of the denied claim.

 

  (c) Contents of Notice. If the Claimant’s appeal is denied in whole or part,
the Committee shall provide written notice to the Claimant of such denial. The
written notice shall include the following information:

 

  (i) The specific reason or reasons for the denial;

 

  (ii) A specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (iii) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant to the Claimant’s claim; and

 

27



--------------------------------------------------------------------------------

  (iv) A statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.

 

  (v) For the denial of a Disability benefit, the notice will also include a
statement that the Committee will provide, upon request and free of charge,
(A) any internal rule, guideline, protocol or other similar criterion relied
upon in making the decision, (B) any medical opinion relied upon to make the
decision and (C) the required statement under Section 2560.503-1(j)(5)(iii) of
the Department of Labor regulations.

 

12.3 Relevance. For purposes of Section 12.1 and Section 12.2, documents,
records, or other information shall be considered “relevant” to a Claimant’s
claim for benefits if such documents, records or other information:

 

  (a) were relied upon in making the benefit determination;

 

  (b) were submitted, considered, or generated in the course of making the
benefit determination, without regard to whether such documents, records or
other information were relied upon in making the benefit determination; or

 

  (c) demonstrate compliance with the administrative processes and safeguards
required pursuant to Section 12.1 and Section 12.2 regarding the making of the
benefit determination.

 

12.4 Claims Appeals Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. After a Change in Control, no member of the
Committee may be removed (and/or replaced) by the Company without the consent of
either (a) 2/3 of the members of the Board of Directors of the Company and a
majority of Participants and Beneficiaries with Account Balances or (b) the
Ex-CEO or, in the event the Ex-CEO is no longer a Plan Participant, his or her
appointee who is a Plan Participant.

 

12.5 Constructive Denial. If the Claimant does not receive a written decision
within the time period(s) described above, the claim shall be deemed denied on
the last day of such period(s).

 

12.6 Six Month Deadline for Filing Suit. A claimant dissatisfied with the
Committee’s decision upon appeal under Sections 12.2 must file any lawsuit
challenging that decision no later than six months after the Committee mails the
notice of denial or a Constructive Denial occurs. Any suit brought more than six
months after the denial on appeal or Constructive Denial shall be deemed
untimely. In ruling on any such suit, the Court shall uphold the Committee’s
determinations unless they constitute an abuse of discretion or fraud. No
Claimant may institute any action or proceeding in any state or federal court of
law or equity, or before any administrative tribunal or arbitrator, for a claim
for benefits under the Plan until he first has exhausted the procedures set
forth in Sections 12.1 and 12.2.

 

28



--------------------------------------------------------------------------------

12.7 Decisions of Committee. All actions, interpretations, and decisions of the
Committee shall be conclusive and binding on all persons, and shall be given the
maximum deference permitted by law.

 

12.8 Administrative Expenses. All expenses incurred in the administration of the
Plan by the Committee, or otherwise, including legal fees and expenses, shall be
paid and borne by the Participating Employers.

 

12.9 Eligibility to Participate. No member of the Committee who also is an
Eligible Employee shall be excluded from participating in the Plan, but as a
member of the Committee, he or she shall not be entitled to act or pass upon any
matters pertaining specifically to his or her own Account.

 

12.10 Indemnification. Each of the Participating Employers shall, and hereby
does, indemnify and hold harmless the members of the Committee, from and against
any and all losses, claims, damages or liabilities (including attorneys’ fees
and amounts paid, with the approval of the Board of Directors, in settlement of
any claim) arising out of or resulting from the implementation of a duty, act or
decision with respect to the Plan, so long as such duty, act or decision does
not involve gross negligence or willful misconduct on the part of any such
individual.

ARTICLE XIII

General Provisions

 

13.1 Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

A Participating Employer may assign any or all of its liabilities under this
Plan in connection with any restructuring, recapitalization, sale of assets or
other similar transactions affecting such Participating Employer without the
consent of the Participant.

 

13.2 No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of a Participating Employer. The
right and power of a Participating Employer to dismiss or discharge an Employee
is expressly reserved.

 

13.3

No Guarantee of Tax Consequences. While the Plan is intended to provide tax
deferral for Participants, the Plan is not a guarantee that the intended tax
deferral will be achieved. Participants are solely responsible and liable for
the satisfaction of all taxes and penalties that may arise in connection with
this Plan (including any taxes arising under Code Section 409A). No
Participating Employer or any of their directors, officers or

 

29



--------------------------------------------------------------------------------

  employees shall have any obligation to indemnify or otherwise hold any
Participant harmless from any such taxes. No Participating Employer makes any
representations or warranties as to the tax consequences to a Participant or a
Participant’s Beneficiary(ies) resulting from a deferral of income pursuant to
the Plan.

 

13.4 Rights and Duties. Under no circumstances will any Participating Employer,
the Compensation Committee or the members of the Compensation Committee, the
Committee or the members of the Committee be subject to any liability or duty
under the Plan except as expressly provided in the Plan, or for any action
taken, omitted or suffered in good faith.

 

13.5 No Effect on Service. Neither the establishment or maintenance of the Plan,
the making of any Compensation Deferrals nor any action of a Participating
Employer or the Committee, shall be held or construed to confer upon any
individual: (a) any right to be continued as an employee or (b) upon dismissal,
any right or interest in any specific assets of any Participating Employer or
the Committee other than as provided in the Plan. Each Participating Employer
expressly reserves the right to discharge any employee at any time, with or
without cause. Nothing contained herein shall be construed to constitute a
contract of employment between an Employee and any Participating Employer.

 

13.6 Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:

RESMED INC.

ATTN: CORPORATE SECRETARY

9001 SPECTRUM CENTER BLVD.

SAN DIEGO, CA 92123

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

 

13.7 Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

13.8 Invalid or Unenforceable Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

 

30



--------------------------------------------------------------------------------

13.9 Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored to the extent permitted
by Code Section 409A.

 

13.10 Facility of Payment to a Minor. If a distribution is to be made to a
minor, or to a person who is otherwise incompetent, then the Committee may, in
its discretion, make such distribution: (a) to the legal guardian, or if none,
to a parent of a minor payee with whom the payee maintains his or her residence,
or (b) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Participating Employers, and the Plan from further liability on
account thereof.

 

13.11 Governing Law. To the extent applicable, ERISA shall govern the
construction and administration of the Plan.

 

13.12 Compliance with Code Section 409A. This Plan is intended to be
administered in compliance with Code Section 409A and each provision of the Plan
shall be interpreted, to the extent possible, to comply with Code Section 409A.

IN WITNESS WHEREOF, the undersigned executed this Plan as of the             
day of                     , 2010.

 

ResMed Inc.

 

      By:   

 

   (Print Name)    Its:   

 

   (Title)               

 

   (Signature)   

 

31